NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL JOHN BRADWAY,                           No.    21-15346

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00436-JAM-KJN

 v.
                                                MEMORANDUM*
YASHODARA RAO, Chief Dr. of Mental
Health, E.O.P.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner Gabriel John Bradway appeals pro se from the

district court’s order denying his motion for a temporary restraining order (“TRO”)

in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious

medical needs. Our jurisdiction over interlocutory appeals is governed by 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1292. Because the district court’s denial of Bradway’s motion for a TRO

is not an appealable interlocutory order, we dismiss the appeal for lack jurisdiction.

      We lack jurisdiction over the district court’s order denying Bradway’s

motion for a TRO because it did not amount to the denial of a preliminary

injunction. Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott, 869

F.2d 1306, 1308 (explaining that an appeal ordinarily “does not lie from the denial

of an application for a temporary restraining order” because such appeals are

considered “premature,” and that a district court’s order denying an application for

a TRO is reviewable on appeal only if the order is tantamount to the denial of a

preliminary injunction).

      We do not consider Bradway’s contention that the district court erred by

overruling his untimely objections to the magistrate judge’s findings and

recommendation because it is not reviewable by this court in an interlocutory

appeal.

      DISMISSED.




                                          2                                    21-15346